PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm.
Pursuant to a plea bargain, movant pled guilty to first degree robbery and second degree robbery. Although the State recommended concurrent twenty year sentences, *138the trial court sentenced defendant to concurrent eighteen year sentences as he suggested.
We have reviewed movant’s allegations, the transcript of his pleas of guilty and sentencing, and the motion court’s findings and conclusions. Those findings and conclusions are not clearly erroneous. Rule 24.035(j). An opinion would have no precedential value.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).